DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts [US 2019/0295386] in view of Zmurk et al. [US 5,966,069; Zmurk].

Per claim 1.   Robert discloses an exit sign, comprising: [shown in Figs. 4 and 5]
a power circuit (AC-DC 30); a battery (backup battery 50) that is charged by the power circuit; 
a light (e.g. internal light 36) that is powered by at least one of the power circuit and the battery (50); 
a sign (e.g. EXIT sign 10) that is at least partially illuminated by the light [para. 0085 and 0087]; 
the exit sign 10 may instruct the door control mechanism DC to open the door at the appropriate time and close the door when it is determined that the person has safely passed through the threshold of the door 94” [para. 0120] that a door control mechanism DC constitutes a relay coupled to the controller (32) of the sign, wherein the controller controls operation of the relay. 
Roberts discloses the battery above, except for not explicitly mention that the battery is charged by the power circuit.  Zmurk teaches an EXIT sign 12 comprises a rechargeable battery 36 which can charge by the power circuit [Fig. 2 and Abstract].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to modify the rechargeable battery as taught by Zmurk to the system of Roberts, for the advantage of safety, because chargeable battery always fully of charge that can be utilized at time when power outage is occurred.
	
Per claims 9 and 19.  Roberts further shows the controller 32 is powered by at least one of the power circuit 30 and the battery 50. [Fig. 5]
	
Per claim 10.   Robert discloses a system for secure access, comprising: 
a door (94) [para. 104]
an actuation device (e.g. a door control mechanism DC) coupled to exit sign 10 to open door [para. 120]; 
an exit sign (10), comprising: 


a controller (32, 52) [shown in Fig. 5] and a wireless radio (62) coupled to the controller (52) [Fig. 6]; 
Robert further discloses “the exit sign 10 may instruct the door control mechanism DC to open the door at the appropriate time and close the door when it is determined that the person has safely passed through the threshold of the door 94” [para. 0120], the door control mechanism DC is constituted of a relay coupled to the controller (32) of the sign, wherein the controller controls the relay to actuate the actuation device, such as to open/close the door.
Roberts discloses the battery above, except for not explicitly mention the battery is charged by the power circuit.  Zmurk teaches an EXIT sign 12 comprises a rechargeable battery 36 [Fig. 2 and Abstract].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ the rechargeable battery as taught by Zmurk to the system of Roberts, for the advantage of safety, because the battery always fully charged by power circuit and ready for anytime power outage is occurred.


Claims 2 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Zmurk and further in view of Lupovici [US 2017/0228953].

Per claims 2 and 11.   Robert and Zmurk made obvious above, Roberts further teaches a user interface (64) [ Fig. 6 and para. 94] wherein the user interface is formed of an input Wiegand interface for transmitting/receiving the data between the controller 120 and reader 110 [see para. 80].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to modify a standard Wiegand interface module taught by Lupovici to the system of Robert as for the benefit of alternative part available, since Wiegand protocol is a one of the common protocol types in communication technology. 

Per claim 12.  Roberts and the combination made obvious above, Roberts further teaches a user interface 64 [Fig. 6; para. 94] the user interface 64 constitutes of an input device communicates with the controller via the wired communication interface.

Per claim 13. Roberts and the combination made obvious above, Roberts further teaches the input mechanism 64 may include a keypad [para. 94] that constitutes the input device comprises a keypad.

Per claim 14.  Roberts and the combination made obvious above, Lupovici further teaches a radio-frequency identifier (RFID) reader 110 [Figs. 2A-2B and para. 45-50].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to modify the RFID reader a3s user input taught by Lupovici to the 

Per claim 15.  Roberts and the combination made obvious above, Roberts further suggests that wireless communication interface 62 communicates with remote entities and be controlled by other entities [para. 77] except for not explicitly mention of a server that manages access control, wherein the controller receives an input from the input device via the wired communication interface and communicates the input to the server via the wireless radio, wherein the server authorizes access based on the received input and communicates a command to the controller via the wireless radio to actuate the actuation device, and wherein the controller controls the relay to actuate the actuation device.  Lupovici further teaches “The access control system may also include a computing entity (e.g., a server or other computing device), which may be used to configure the access control system, among other things. The access control system is typically configured in a way to restrict access to an access point. Access control decisions are made, in general terms, by comparing an identifier of the credential device obtained by the reader to an access control list. This comparison of the identifier to the access control list can be done by a server, by a controller, or by a reader with a built in database.” [para. 38].  The server 140 configured to authorize access based on the identifier received from the input device at the door.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ a server communicated and instructed to controller to actuate the relay of the lock, based on the authentication received from controller as taught by Lupovici to the combination above, for the benefit of convenience and 

Per claim 16.  Roberts and the combination made obvious above, except for not explicitly mention the server comprises a third wireless radio and a second communication interface, and wherein the wireless radio and the third wireless radio form a wireless bridge that unifies the communication interface and the second communication interface into a single communication interface.  Lupovici shows at [Fig. 1] and further teaches “the computing entity 140 may be implemented as a cell phone, tablet, or any other portable or non-portable computing device. In these embodiments, the computing entity may be connected to the reader 110 and/or controller 130 by a wired or wireless connection (e.g., Wi-Fi, Bluetooth, etc.)” [para. 93].  That, the server (140) is wirelessly communicated with controller that each has a communication interface, respectively.  Thus, the communication between server and controller constitutes of a third wireless radio (e.g. between controller and server) and a second communication interface (inherently includes in server), and wherein the wireless radio and the third wireless radio form a wireless bridge that unifies the communication interface (e.g. controller side) and the second communication interface (e.g. server side) into a single communication interface.   

Claims 3-4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Zmurk and Lupovici in claim 2 above, and further in view of Potyrailo et al. [US 2019/0156600; Potyrailo].

902 MHz to 928 MHz frequency band, wherein the first wireless radio utilizes a first radio access technology (RAT), and wherein the first RAT uses chirp modulation.  Potyrailo teaches “in spread spectrum transmission, the signals may be transmitted over a number of different radio frequencies within a radio band. The data signals may be modulated for transmission in accordance with any one of a number of modulation standards, such as frequency-hopping spread spectrum (FHSS), direct-sequence spread spectrum (DSSS), or chirp spread spectrum (CSS). One wireless communication standard that may be used by embodiments described herein is IEEE 802.15.4. The IEEE 802.15.4 standard may operate within one of three frequency bands: (1) 868.0-868.6 MHz; (2) 902-928 MHz; or (3) 2400-2483.5 MHz” [para. 439].  The chirp spread spectrum modulation and communication frequency range of 902-928 MHz are known in radio communication art.  Therefore, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to modify the known chirp modulation with range of 902-928 MHz taught by Potyrailo to the combination above, to achieve the appropriate communication signal designed, because each frequency communication range can be affected in term of interference by different environment.
 
Per claim 4.  Roberts and Lupovici made obvious of Wiegand interface in claim 2 above, that the Wiegand interface can be modified to the communication interface of controller for transmitting/receiving data to/from another device, such as RFID reader 110.  That, the RFID reader is required to have Wiegand interface to communicate with controller. Thus, the controller 

Per claim 17.  The system limitations “the wireless radio communicate using the 902 MHz to 928 MHz frequency band” are similar to limitations in claim 3 above, that the rejection would be in the same manner. 

Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Zmurk and Lupovici in claim 2 above, and further in view of Hokanson et al. [US 2019/0306038; Hokanson] and Potyrailo et al. [US 2019/0156600; Potyrailo].

Per claims 5 and 18.  Roberts and the combination made obvious above, except for not explicitly mention of a second wireless radio coupled to the controller.
Hokanson teaches a base station, includes a first wireless communication device 42 and a second wireless communication device 44, wherein the device 42 (WLAN) configured to communicate locally with camera and device 44 (WAN) configured to communicate remotely to server [see Fig. 1 and para. 25].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to modify the second wireless communication device 44 with first wireless radio device taught by Hokanson to the combination above, for the benefit of better communication in term of fast communication, since each of the wireless communication devices configured to communicate with each another device, respectively.
2400 MHz to 2483.5 MHz frequency band, wherein the second wireless radio utilizes a second radio access technology (RAT) that is different than the first RAT, and wherein the second RAT uses at least one of orthogonal frequency division multiplexing (OFDM), orthogonal frequency division multiple access (OFDMA), frequency- hopping spread spectrum (FHSS), and adaptive frequency-hopping spread spectrum (AFH). 
 	Potyrailo teaches a monitoring system and further suggests “In particular embodiments, the transmitter 112-1 is configured to receive and/or transmit radio signals in one or more radio frequencies. The wireless signals may be transmitted along a narrow radio band. In narrow band transmission, a single carrier frequency is used. Alternatively, the wireless signals may be transmitted within a spectrum of radio frequencies. For example, in spread spectrum transmission, the signals may be transmitted over a number of different radio frequencies within a radio band. The data signals may be modulated for transmission in accordance with any one of a number of modulation standards, such as frequency-hopping spread spectrum (FHSS), direct-sequence spread spectrum (DSSS), or chirp spread spectrum (CSS). One wireless communication standard that may be used by embodiments described herein is IEEE 802.15.4. The IEEE 802.15.4 standard may operate within one of three frequency bands: (1) 868.0-868.6 MHz; (2) 902-928 MHz; or (3) 2400-2483.5 MHz. A number of channels may be used in each of the frequency bands. Embodiments may also use frequency bands that are associated with RFID technology, such as 120-150 kHz, 13.56 MHz, 865-868 MHz, 902-028 MHz, 2450-5800 MHz, or 3.1-10 GHz. Ultra wideband (UWB) may also be used.” [para. 439].  With teachings above, the frequency-hopping spread spectrum (AFH) and the radio communication ranges of 902-928 MHz and 2400-2483.5 MHz are known in communication technology.  Thus, it would have been . 

Claims 6-8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Zmurk et al. in claim 1 above, and further in view of Denison et al. [US 7,741,952; Denison].
Per claim 6. Roberts and the combination made obvious above, except for not explicitly mention the relay comprises a low-power circuit and a high- power circuit.  Denison teaches electronic access control device and further teaches “The microprocessor 14 must supply sufficient power to the solenoid to unlock the lock (i.e., the solenoid must push the plunger in against the coil to open the lock). This involves two different operations. First, the solenoid 31 must physically push the plunger against the coil. Second, the solenoid 31 must keep the plunger pushed against the coil for the specified time in which to keep the lock unlocked.” [col. 8, lines 64-67 and col. 9, lines 1-6].  That, there are two different power levels provided to relay, such as actuate the solenoid to push plunger (e.g. high-power) and keep plunger remains for the specified time (e.g. low-power).  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to modify the high-power and low-power circuits to the relay as taught by Denison to the combination above, for the benefit of consumption power to the lock, since holding the plunger would need less power than the power needs to initially pull the plunger from lock to unlock. 

Per claim 7.  Roberts and the combination made obvious above, except for not explicitly mention the low-power circuit of the relay is powered by at least one of the power circuit and the battery.  Denison teaches electronic access control device and further teaches “The microprocessor 14 then drops the solenoid current to 150 milliamps. This current is sufficient for the solenoid 31 to keep the plunger flush against the coil.” [Fig. 3 and col. 9, lines 25-30].  The low-power (e.g. 150 milliamps) being modified by power circuit of microprocessor, the low-power is powered by the battery and modified by power circuit of microprocessor.  Therefore, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the low-power powered by the power circuit and battery as taught by Denison to the combination, for the benefit of accuracy of low-power determination, which be able to hold the plunger for a specific time.   

Per claim 8. Roberts and the combination made obvious above, except for not explicitly mention the high-power circuit of the relay is powered by the battery.  Denison teaches electronic access control device and further teaches “The device, in order to unlock the lock, supplies the entire battery power necessary for the solenoid 31 to pull the plunger in against the coil.” [Fig. 3 and col. 9, lines 10-13].  The entire battery power (high-power) supplied to the relay to unlock the plunger.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ the high-power to relay by battery for faster operation, because the initiate pulling plunger required high-power, which can be stored in battery.  

Denison teaches electronic access control device and further teaches “The microprocessor 14 must supply sufficient power to the solenoid to unlock the lock (i.e., the solenoid must push the plunger in against the coil to open the lock). This involves two different operations. First, the solenoid 31 must physically push the plunger against the coil. Second, the solenoid 31 must keep the plunger pushed against the coil for the specified time in which to keep the lock unlocked… The device, in order to unlock the lock, supplies the entire battery power necessary for the solenoid 31 to pull the plunger in against the coil. The microprocessor 14 accesses the timer 55, within the microprocessor 14, whereby the timer indicates when to reduce the power. Once the plunger is pulled in, the microprocessor 14 modulates the voltage to the solenoid 31. This reduces the current into the solenoid while the solenoid plunger is held in since the entire DC current is not required to keep the plunger in the closed position relative to the coil” [col. 8, lines 64-67 and col. 9, lines 1-22]. It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ the high-power to relay by battery for faster operation, because the initiate pulling plunger required high-power, which can be stored in battery.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Picard et al. [US 2007/0222626] discloses an exit sign (24) includes controller 60 and actuator secured to the door.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SON M TANG/            Examiner, Art Unit 2685          

/HAI PHAN/            Supervisory Patent Examiner, Art Unit 2685